Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered.  Applicant argues that the previous cited prior art fail to teach “one or more computed paths over the network overlay.”  In light of Applicant arguments and amendments, the previous 103 rejections have been withdrawn, and an additional prior art search has been performed, whereby the results are utilized in the rejection that follows.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  	The factual inquiries for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.

6. 	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable
over Liu et al (US PGPUB 2018/0343194) (cited by Applicant in an IDS, filed on
12/31/2020) in view of Guo et al (US PGPUB 20120026917) and Filsfils et al (US PGPUB 2020/0244588.)

Regarding claim 1 and 8, Liu et al disclose computing device comprising:
one or more processors (see Fig. 1,7, processors); and
one of more non-transitory computer-readable media storing computer-
executable instructions that (see Fig. 1, 7, central unit computing device), when
executed by the one or more processors, cause the one or more processors to:

receive an interest packet header from a forwarding router node of a
network overlay (see Fig. 1, 5, 6, para: 6004, 0079, 6023, 0057, 0058, KCN
network devices may implement as a router (forwarding router), whereby
the network devices/routers route data/interest packets in an overlaid
architecture):
determine, without path computation, an interest path of the interest packet and one or more destination router nodes of the network overlay (see para: 0004, 0041, 0042, 0059, determine path/route for communicating interest packets to destination network device (router):
Although Liu et al is vague on perform at least one of:
encoding each computed path in a data packet header; and
encoding each computed path as state entries of each router node
of the network overlay on each respective path; and return the computed
path information to the forwarding router node, in analogous art, Guo et al
disclose encoding each computed path in a data packet header (see para: 0064, encoding selected/determine paths/routes into packet header.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
elective filing date to implement encoding each computed path in a data packet header
as taught by Guo et al with the teachings of Liu et al for the purpose of further managing
centralized path/route computing in a centric network along with managing forwarding of
interest packets.
	

Although Li and Guo fail to teach compute one or more computed paths over the network overlay and determine an addressing method for the one or more computed paths over the network overlay, in analogous art, Filsfils et al disclose in overlook network topologies (see para: 0007 & 0015) constraints utilized to compute a path over a network (see para: 0022.)  Filsfils further disclose determine an addressing method (see para: 0018, source routing (path addressing) algorithms determined) for the one or more computed paths over the network overlay (see para: 0007, 0015 & 0022.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
elective filing date to implement one or more computed paths over the network overlay and determine an addressing method for the one or more computed paths
over the network overlay as taught by Filsfils et al with the combined teachings of Lui and Guo for the purpose of further managing routing packet data with reduced latency.

Regarding claim 2 and 9, Liu et al disclose wherein the received interest packet
header comprises one or more information entries regarding router nodes along the
interest path of the interest packet, and comprises one or more information entries
regarding caching interest of each such router node (see para: 0020, 0022, 0059,
collection/storing of interest packets communicated between network
devices/routers along selected paths (interest paths.))

Regarding claim 3 and 10, Liu el al disclose wherein one or more destination
router nodes comprise an originating router node of the network overlay from which the

interest path originates (see abstract, para: 0074, 020, 0623, 0099, communication
of interest packets between source and destination network device (routers) via
determined routes in overlaid topology), and comprises one or more other caching
router nodes of the network overlay having caching interest for named content
requested by the interest packet (see para: 0074, 19, 20, 23, 0059, network
device/routers collect/store communicated contents/interest packets in an overlaid topology.)

Regarding claim 4 and 11, Liu el al disclose wherein the one or more paths
non-redundantly encompass each of the one or more destination router nodes (see,
para: 0059, low cost path non-redundantly encompasses the location of the
content.)

Regarding claim 5 and 12, Liu et al disclose wherein the one or more paths are
each no less optimal than the interest path according to at least topology of the network
overlay (see abstract, para: 0014, 0059, 0060, 0066, path no less optimal (low path
cost) w/r to path for communicating interest packets based on topology of the
overlaid network.)

Regarding claim 6 and 13, Liu et al disclose wherein the one or more paths are
each no less optimal than the interest path according to tonology of the network
underlay (see Fig. 4,5, para: 0015, 0042, 0048, 0060, various alternative paths (no

lass suitable) low path cost) selected for communicating interest packets via
underlying routing network.)

7. 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
Liu et al (US PGPUB 2018/0343194) (cited by Applicant on in view of Guo et al (US
PGPUB 20120026917) and Filsfils et al (US PGPUB 2020/0244588) as applied to claims 7 and 8, and further in view of Allan et al (US PGPUB 20130286817.)

Regarding claim 7 and 14, although Liu et al and Guo el al fall to disclose
wherein an addressing method is selected from among unicast addressing and
multicast addressing, in analogous art, Alan et al disclose addressing selection w/r to
unicast and multicast addressing (see para: 5, 6, 0059, selecting addressing w/r
multicast and unicast.)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date to implement encoding each computed path in a data packet header
as taught by Adan with the combined teachings of Liu et al and Guo et al for the
purpose of further managing centralized path/route computing in a centric network along
with managing forwarding of interest packets.

Allowable Subject Matter
8.	Claims 15-20 contain allowable subject matter.
9. 	The following is a statement of reasons for the indication of allowable subject

matter:  As indicated in the previous office action, the prior art fail to teach the particular limitation in combination with all the limitations of the claim with respect to claim 15, insert information entries into a header of the interest packet indicating the first router node being in an interest path of the interest packet. Dependent claim 16-20 depend on claim 15, therefore, claim 16-20 contain allowable subject matter as well.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 3, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467